 Entered: December 18th, 2019
                                Case 19-22853     Doc 26    Filed 12/18/19     Page 1 of 1
 Signed: December 17th, 2019




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                               At Baltimore
                                   In re:    Case No. 19-22853-DER          Chapter 11

      PARK HEIGHT’S ANGEL INCORPORATED,

        Debtor.




                                            MEMORANDUM TO COUNSEL

       After consideration of counsel’s response to the court’s Order to Justify Fee, the record herein, and the
particular facts and circumstances of this case explained in counsel’s response, the court has determined to take no
further action with respect to counsel’s fee.



cc:    Debtor – Park Height’s Angel Incorporated
       Attorney for Debtor – David Erwin Cahn, Esquire
       Assistant U.S. Trustee – Gerard R. Vetter

                                                    END OF ORDER
11x10 (rev. 03/08/2001)*
